 Case: 4:18-cr-00139-RWS Doc. #: 69 Filed: 10/26/18 Page: 1 of 5 PageID #: 499



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
           Plaintiff,                         )
                                              )
     v.                                       ) No. 4:18-CR-139-RWS-NAB
                                              )
WILLIAM DOUGLAS HANING,                       )
                                              )
           Defendant.                         )


                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE


          The above matter was referred to the undersigned United States Magistrate Judge

pursuant to 28 U.S.C. § 636(b). Defendant William Haning is charged in a thirty-one count

indictment. Count one charges Haning with conspiracy to commit mail and wire fraud in

violation of 18 U.S.C. § 1349. Counts two through thirty-one charge Haning with committing

wire fraud in violation of 18 U.S.C. §§ 2, 1343. The indictment also contains forfeiture

allegations.

          On May 31, 2018, Haning filed a Motion to Expunge Lis Pendens [Doc. #33] and a

Motion for Court Order Releasing Lis Pendens to Permit Sale of Real Property and to Have

Proceeds Held by Clerk of Court Pending Litigation Regarding Use of Funds to Pay Legal Fees

Pursuant to the Sixth Amendment [Doc. #32]. The United States of America filed its response to

both motions on June 11, 2018 [Doc. #36] and Haning filed replies to the United States’ response

on June 16, 2018 [Doc. #38]. The undersigned held a hearing on Haning’s motions on July 12,

2018. After the undersigned filed a Report and Recommendation in this matter, the property at



                                                 1
 Case: 4:18-cr-00139-RWS Doc. #: 69 Filed: 10/26/18 Page: 2 of 5 PageID #: 500



issue was foreclosed upon. Accordingly, the District Judge re-referred the above motions to the

undersigned to determine whether the motions are mooted due to the foreclosure.

DISCUSSION

       In the Indictment, the United States included a Forfeiture Allegation, stating that

Defendant shall forfeit to the United States:

       Approximately 2,705.08 acres of ranch land known as “Living the Dream Ranch” f/k/a
       “Cactus Ranch,” which is comprised of approximately 1,129.93 acres in McMullen
       County, Texas, and approximately 1,575.15 acres in Live Oak County, Texas, and is
       situated just north of the southeast corner of said McMullen County and the southwest
       comer of said Live Oak County, together with all appurtenances, improvements, and
       attachments thereon.

       The United States then filed a notice of lis pendens [Doc. #9] to inform potential buyers

of that the property was potentially subject to criminal forfeiture proceedings. Haning then filed

motions seeking to have the notice of lis pendens expunged or released to permit the property to

be sold. The parties informed the undersigned that the property at issue was foreclosed upon on

August 7, 2018 by means of a non-judicial foreclosure auction sale. At that sale, the mortgagee

bank took ownership of the property. The Government argues that the foreclosure renders the

defendant’s motions moot.

A. Mootness

       Article III of the Constitution grants the Judicial Branch authority to adjudicate “Cases”

and “Controversies.” U.S. Const. art. III, § 2. “In our system of government, courts have ‘no

business’ deciding legal disputes or expounding on law in the absence of such a case or

controversy.” Already, LLC v. Nike, Inc., 568 U.S. 85, 90–91 (2013) (citing DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 341 (2006)). “That limitation requires those who invoke the power

of a federal court to demonstrate standing—a ‘personal injury fairly traceable to the defendant’s

allegedly unlawful conduct and likely to be redressed by the requested relief.’” Id. at 90 (citing
                                                 2
 Case: 4:18-cr-00139-RWS Doc. #: 69 Filed: 10/26/18 Page: 3 of 5 PageID #: 501



Allen v. Wright, 468 U.S. 737, 751 (1984)). An ‘actual controversy’ must exist not only “at the

time the complaint is filed,” but through “all stages” of the litigation. Id. at 90-91 (citing Alvarez

v. Smith, 558 U.S. 87, 92 (2009) (internal quotation marks omitted)); see also Arizonans for

Official English v. Arizona, 520 U.S. 43, 67 (1997) (To qualify as a case fit for federal-court

adjudication, ‘an actual controversy must be extant at all stages of review, not merely at the time

the complaint is filed) (internal citations omitted).

       “To invoke federal jurisdiction, a plaintiff must show a ‘personal stake’ in the outcome of

the action.” United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018) (citing Genesis

HealthCare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)). “This requirement ensures that the

Federal Judiciary confines itself to its constitutionally limited role of adjudicating actual and

concrete disputes, the resolutions of which have direct consequences on the parties involved.”

Id. at 1537. “A case that becomes moot at any point during the proceedings is no longer a ‘Case’

or ‘Controversy’ for purposes of Article III, and is outside the jurisdiction of the federal courts.”

Id. at 1537 (citing Already, 568 U.S. at 91).

       1.      Motion to Expunge Lis Pendens

       In his motion to expunge, Defendant claimed that the Government failed to comply with

the notice requirements of the Texas Property Code and failed to establish the probable validity

of its real property claim. Defendant sought to have the lis pendens expunged so that he could

sell the property, pay the mortgage and use any excess for attorney’s fees. Now that the property

at issue has been foreclosed upon and Defendant no longer owns the property, the Government

argues that the motions regarding the Lis Pendens are moot. Haning argues that the issue is live

because the parties agree that this Court has jurisdiction to decide the issue and the Notice of Lis

Pendens remains on the property. In addition, Haning contends he retains a personal stake in the


                                                   3
 Case: 4:18-cr-00139-RWS Doc. #: 69 Filed: 10/26/18 Page: 4 of 5 PageID #: 502



outcome of whether the lis pendens is expunged, because it is unlikely any buyer will purchase

the property while it is encumbered by the lis pendens. Haning argues that if the lis pendens

were removed, the bank could sell the property at its fair market value, and there could be a

surplus above and beyond the amount owed on the mortgage. Haning believes that he would

benefit from such surplus.

       Now, that Haning no longer owns the property, the issue of notice and the probable

validity of the real property claim are moot. Haning no longer has a personal stake in the

outcome of the action. He is not affected by the notice of lis pendens, because has no longer has

the right to sell the property. The relief Haning originally sought is no longer available to him.

Therefore, there is no actual controversy to be adjudicated by this Court. Accordingly, the

undersigned recommends that the motion to expunge lis pendens be denied as moot.

       2.      Motion to Release Lis Pendens

       In his motion to release lis pendens, Defendant originally requested that this Court permit

the sale of the Ranch and direct the proceeds of the sale be held in trust by the Clerk of Court.

Now that he no longer owns the property, Haning is requesting that the Court order that in the

event the property is sold by the bank and there are surplus proceeds, any surplus be held by the

Clerk of Court for “safekeeping.”

       Haning argued that the notice of lis pendens prevented him from selling the property and

using the proceeds for his legal fees. Since the property has been foreclosed upon, Haning no

longer has the right to the relief he originally sought. Now, he argues that the lis pendens will

prevent the bank from selling the property for fair market value and potentially affect any surplus

that Haning could receive once the property is sold. This argument is speculative and does not




                                                 4
 Case: 4:18-cr-00139-RWS Doc. #: 69 Filed: 10/26/18 Page: 5 of 5 PageID #: 503



represent an actual and concrete dispute. Therefore, the undersigned recommends that the

motion to release lis pendens be denied as moot.

       IT IS HEREBY RECOMMENDED that Defendant's Motion to Expunge Lis Pendens

[Doc. #33] should be DENIED AS MOOT.

       IT IS FURTHER RECOMMENDED that Defendant’s Motion for Court Order

Releasing Lis Pendens to Permit Sale of Real Property and to Have Proceeds Held by Clerk of

Court Pending Litigation Regarding Use of Funds to Pay Legal Fees Pursuant to the Sixth

Amendment [Doc. #32] should be DENIED AS MOOT.

       The parties are advised that they have fourteen (14) days in which to file written

objections to this report and recommendation pursuant to 28 U.S.C. § 636(b)(1). Failure to

timely file objections may result in a waiver of the right to appeal questions of fact.




                                                   NANNETTE A. BAKER
                                                   UNITED STATES MAGISTRATE JUDGE


Dated this 26th day of October, 2018.




                                                  5
